       Case: 1:20-cv-02242 Document #: 69 Filed: 07/20/21 Page 1 of 3 PageID #:953



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    THE JAMES STREIBICH REVOCABLE TRUST               )
    OF 2002, an Illinois Trust, individually, and     )
    derivatively, on behalf of FOLDING LIGHT, LLC,    )
    a Delaware Limited Liability Company              )
                                                      )
                 Plaintiffs,                          )
                                                      )
          v.                                          )
                                                      ) No. 20-cv-2242
    BROCK H. FLAGSTAD, an individual; OXFORD          )
    MARKETING PARTNERS, LLC, a Delaware               ) Honorable Judge Manish S. Shah
    Limited Liability Company; OXFORD MEDIA,          )
    LLC, an Illinois Limited Liability Company;       )
    OXFORD TAX PARTNERS, LLC, an Illinois             )
    Limited Liability Company; OXFORD FG, LLC,        )
    an Illinois Limited Liability Company; OXFORD     )
    GP, LLC, an Illinois Limited Liability Company;   )
    FINANCIAL FREEDOM ADVISORS, LLC, an               )
    Illinois Limited Liability Company; and           )
    CLOVERPOINT PARTNERS, LLC, an Illinois            )
    Limited Liability Company;                        )
                                                      )
                 Defendants.                          )

                               NOTICE OF VOLUNTARY DISMISSAL

         Plaintiffs, THE JAMES STREIBICH REVOCABLE TRUST OF 2002, an Illinois Trust,

individually (“the Trust”), and derivatively, on behalf of FOLDING LIGHT, LLC, a Delaware

Limited Liability Company (“Folding Light”), by and through their undersigned counsel, hereby

file this Notice of Voluntary Dismissal, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure.




\                                             -1-
    Case: 1:20-cv-02242 Document #: 69 Filed: 07/20/21 Page 2 of 3 PageID #:954




Dated: July 20, 2021                  Respectfully submitted,

                                      By: /s/ William K. Kane
                                      William K. Kane, Esq. (6194466)
                                      David M. Poell, Esq.(6302765)
                                      SHEPPARD MULLIN RICHTER & HAMPTON LLP
                                      Three First National Plaza
                                      70 West Madison Street, 48th floor
                                      Chicago, Illinois 60602
                                      Telephone: 312.499.6300
                                      Facsimile: 312.499.6301
                                      wkane@sheppardmullin.com
                                      dpoell@sheppardmullin.com

                                      Counsel for Plaintiffs, The James Streibich
                                      Revocable Trust of 2002, an Illinois Trust,
                                      individually, and derivatively, on behalf of Folding
                                      Light, LLC, a Delaware Limited Liability Company




                                        -2-
    Case: 1:20-cv-02242 Document #: 69 Filed: 07/20/21 Page 3 of 3 PageID #:955




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of July 2021, I electronically filed the foregoing

Notice of Voluntary Dismissal with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to all counsel of record.

                                               /s/ William K. Kane
                                               William K. Kane




                                                 -3-
